IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,942-01


                        EX PARTE JASON LEE WILSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR07-00049A IN THE 294TH DISTRICT COURT
                           FROM VAN ZANDT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of burglary of a habitation and sentenced to twenty years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant alleges that the Parole Board is wrongly determining when he will be next

reviewed for parole. According to Applicant, after the Parole Board last denied him release to parole

(on April 7, 2020), the Parole Board wrongly set-off his next parole-review date for three years.

Applicant argues that a set-off greater than one year cannot be applied to him because he was

convicted of second-degree felony burglary of a habitation and not first-degree felony burglary of

a habitation. See TEX . GOV ’T CODE §§ 508.141(g), 508.149(a)(13); 37 TEX . ADMIN . CODE 145.12.
                                                                                                       2



        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Retzlaff, 135
S.W.3d 45 (Tex. Crim. App. 2004). Accordingly, the record should be developed. The trial court is

the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The trial court shall order the Board of Pardons and Paroles’s Office of the General Counsel

to obtain a response from a person with knowledge of relevant facts. In developing the record, the

trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings as to whether Applicant’s burglary of a habitation

conviction was for a first or for a second degree felony and whether the Parole Board’s set-off was

proper. The trial court may make any other findings and conclusions it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: December 9, 2020
Do not publish